Citation Nr: 0735554	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  The veteran was afforded a hearing before a 
Hearing Officer at the RO in December 2003.  A transcript of 
the hearing is of record.

When the case was previously before the Board in February 
2005, it was remanded for additional development.  The case 
has since been returned to the Board for further appellate 
action.


FINDING OF FACT

A chronic hip disorder of either hip was not present within 
one year of the veteran's discharge from service, and no 
current disorder of either hip is etiologically related to 
service.


CONCLUSION OF LAW

The veteran's bilateral hip disability was not incurred in or 
aggravated by active duty, nor may the incurrence or 
aggravation of arthritis of either hip during such service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007)




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in April 2005, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in September 2005.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for bilateral hip 
disability, the Board finds that there is no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's bilateral hip disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and all pertinent post-service 
medical evidence has been obtained.  Unfortunately, the 
veteran's complete service medical records have not been 
obtained.  The record reflects that all indicated development 
to obtain service medical records has been undertaken.  In 
addition, the veteran has provided a copy of the service 
medical records in her possession.  It is clear that any 
further efforts to obtain additional service medical records 
would be futile.  Neither the appellant nor her 
representative has identified any additional evidence that 
could be obtained to substantiate her claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service medical records show that the veteran was seen in 
October 1993 complaining of hip pain which began the day 
before when she ran several miles.  The clinical evaluation 
disclosed no hip abnormality.  Service medical records are 
otherwise negative for evidence of a hip disorder, as is the 
post-service medical evidence of record pertaining to 
treatment or evaluation of the veteran prior to 2002.

Although the veteran testified at the RO hearing in December 
2003 that she has had chronic hip problems since service, the 
Board has not found this testimony to be credible in light of 
the fact that the veteran filed a claim for service 
connection for multiple disabilities in May 1994 and did not 
include a hip disability in this claim or in any other claim 
filed prior to 2001.  In any event, the record contains no 
medical evidence linking a current disability of either hip 
to service, and a VA fee-basis physician who reviewed the 
claims folder and examined the veteran in July 2005 has 
opined that it is not at least as likely as not that the 
veteran's left or right hip disability is etiologically 
related to service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence in against the claim.


ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


